                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TIMOTHY GARDNER,                                   Case No. 18-cv-07784-VC
                 Plaintiff,
                                                     FURTHER RULINGS ON MOTIONS
           v.                                        IN LIMINE
  CITY OF BERKELEY,                                  Re: Dkt. Nos. 112, 113, 114
                 Defendant.



       This order makes the following additional rulings regarding the City’s renewed motions

in limine. For the first set of rulings on the City’s original motions, see Dkt. No. 95.

       1. The renewed motion to exclude lay opinion testimony regarding whether Gardner was

more qualified than candidates who were promoted over him is granted in part: The only people

who may testify as to the relative qualifications are those who were actively involved in the

promotion process for both Gardner and the promoted candidate to whom he is being compared.
As was discussed at the hearing, that includes anyone who was present at a roundtable or who

submitted input regarding both candidates but does not include anyone whose only contribution

was a performance appraisal report (although any performance appraisal report reviewed by the

Chief in connection with the promotion decision will itself be admissible).

       2. Having previously granted the City’s motion to have the Court read a statement

summarizing Gardner’s prior employment with the Berkeley Police Department, the Court will

adopt Gardner’s revised proposed statement as follows: “Gardner was originally employed as a

police officer with the City’s Berkeley Police Department (“BPD”) from 1995 to 2001 when he
retired on a medical disability. When Gardner was medically cleared to return in April 2003,
Gardner sought to be reinstated as a police officer at BPD, but the City refused to do so. In

February 2012 the City and Gardner agreed that Gardner was reinstated as a police officer with a

seniority service date of January 1, 2002.” As noted at the hearing, if the City discovers any

factual issue with the statement that Gardner was “medically cleared,” it may raise the problem

in advance of the October 25 charging conference.

       5. The renewed motion to exclude testimony about certain incidents involving Rosie Jung

is granted in part: witnesses may only testify as to what the Chief was told about those incidents

and about any discussion of those incidents during the promotions roundtable. Any testimony

that merely describes what a witness to the incidents perceived will be excluded as too far afield

from the issue of what information was considered in making the decision to promote Jung.

       IT IS SO ORDERED.

Dated: May 13, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
